Citation Nr: 0409757	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
keratitis sicca of the eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on 
the veteran's claims have been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate his 
claims.

2.  The veteran's hearing loss was incurred in service.

3.  The veteran's keratitis sicca is manifested by subjective 
complaints of itchy and watery eyes, and objective findings of 
decreased tear production in each eye.



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  The criteria for entitlement to a rating in excess of 10 
percent for keratitis sicca have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6001, 6009 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran or appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied these 
duties to the veteran in a VCAA letter issued in October 2001.  
The letter predated the January 2002 initial denial of benefits.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, on 
file are the veteran's service medical records.  Additionally, the 
veteran submitted a private audiological examination performed in 
January 2004.  The evidence of record contains an April 2002 
audiological examination and the examiner's opinion regarding 
etiology dated in September 2002.  The veteran was also afforded 
an April 2002 VA examination for his keratitis.  The VA 
examination reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.






I.  Factual Background

Bilateral Hearing Loss

The DD Form 214 reflects that during post-Vietnam active duty 
service, the veteran served as a field wireman.

At a November 1975 examination performed for induction purposes, 
audiometric testing showed left ear pure tone thresholds of 15, 
15, 10 and 15 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  Right ear pure tone thresholds were 15, 5, 5, and 
15 decibels at the same tested frequencies.  On medical 
examination performed for separation purposes in April 1979, 
audiometric testing showed left ear pure tone thresholds of 30, 
15, 10, 10, 20, and 30 decibels at 500, 1000, 2000, 3000, 4000, 
and 6000 hertz, and right ear pure tone thresholds of 15, 10, 20, 
20, 20, and 15 at the same tested frequencies.  The veteran's 
service medical records are devoid of any treatment or complaints 
of hearing loss in service.  

At a VA examination performed in April 2002, the veteran 
complained of hearing loss for an unknown period of time.  He 
stated that during active service, he worked in Communications 
attached to an artillery unit.  He was exposed to noise from a 
"few" war games held in the Fairbanks area which lasted for a 
couple of weeks.  He also noted noise exposure due to helicopters.  
He used hearing protection when available.  Audiometric testing 
reflected left ear pure tone thresholds of 25, 25, 30, 65, and 85 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, and right ear 
pure tone threholds of 20, 20, 30, 45, and 85 decibels at the same 
tested frequencies.  Speech recognition scores using the Maryland 
CNC Test were assessed at 64 for both the left and right ear.  At 
the time of the VA examination, the claims file was unavailable 
for review; however, the examiner's initial impression was that it 
was as least as likely as not that the veteran's hearing loss was 
etiologically related to service.


In September 2002, the same VA examiner had an opportunity to 
review the claims file and provided a written opinion regarding 
etiology of the veteran's hearing loss.  The examiner observed 
that the veteran's November 1975 audiometric results were within 
normal limits for both ears.  The separation examination audiogram 
reflected thresholds within normal limits for the right ear, and 
mild loss measured at 500 and 6000 hertz in the left ear.  The 
examiner opined that although a 30 decibel threshold at 6000 hertz 
in the left ear may have been indicative of the onset of hearing 
loss, the veteran also had a 30 decibel threshold at 500 hertz for 
the same ear.  Although hearing loss at 3000 to 6000 hertz is 
typically associated with a history of hazardous noise exposure, 
hearing loss at 500 hertz is not.  The April 2002 audiogram 
revealed a 25 decibel threshold at 500 hertz in the left ear.  
This finding could be test-retest variability when compared to the 
threshold at the same frequency in April 1979 or possibly, the 
threshold was elevated.  The validity of the hearing threshold at 
6000 hertz was undeterminable.  The examiner opined that the 
veteran's current hearing loss was not likely due to active 
service.

A September 2003 lay statement from a fellow soldier stated that 
during service the veteran participated in two weeks of "war 
games" every winter and summer that involved firing live 
ammunition.  The veteran was employed at the Headquarter Battalion 
as the "telephone man."  The veteran also flew helicopters to 
install targets in the field.  They also participated in M-16 
qualification training twice a year at a shooting range.

A November 2003 lay statement from the same fellow soldier stated 
that at the veteran's separation examination in April 1979, the 
veteran underwent a hearing test twice and failed.  The hearing 
test examiner told him that he could not separate from service 
until he passed his hearing test.  The hearing test examiner then 
assisted the veteran in passing the hearing test.

A January 2004 private audiological examination was submitted by 
the veteran.  The results of the examination was high frequency 
bilateral hearing loss.



Keratitis Sicca

Both the November 1975 induction examination and April 1979 
separation examination reflect visual acuity of 20/20 in each eye.

In December 2000, the veteran filed a claim of service connection 
for loss of vision, which was subsequently denied in a January 
2002 rating decision.  The veteran duly appealed.

In April 2002, the veteran underwent a VA examination.  He 
complained of "watery eyes" and an inability to see small print 
without glasses.  He stated that during service diesel fuel 
splashed in his face requiring flushing of the eyes and treatment 
with an ointment.  On physical examination, the best corrected 
visual acuity was 20/20 in each eye.  Confrontation fields were 
full.  The pupils were 3 millimeters, round, regular and reactive 
with no afferent defect.  The extraocular motions were full.  The 
lids, lashes and external lacrimal system were normal in each eye.  
The conjunctiva, cornea and anterior chamber were normal.  Basal 
tear function measured 1 millimeter of wetting in each eye after 
five minutes which was profoundly deficient.  The lens and 
vitreous were clear.  Dilated fundus examination revealed flat 
discs with a cup/disc diameter ratio of 0.6 and deep in each eye.  
The macula, vessels and periphery were normal.  Automated 
threshold visual perimetry revealed bilateral field defects 
consistent with early open angle glaucoma.  The examiner opined 
that the veteran had probable open angle glaucoma and keratitis 
sicca with "breakthrough tearing."  The veteran's vision corrected 
to normal levels with a negligible refraction.  The tentative 
diagnosis of open angle glaucoma was not affecting his visual 
acuity and had no relation to his active service.  It was the 
opinion of the examiner that the veteran's keratitis sicca could 
be related to the diesel fuel burn in 1977.

In a September 2003 rating decision, service connection was 
granted for bilateral keratitis sicca and a 10 percent rating was 
assigned.  On appeal, the veteran contends that he is entitled to 
a 20 percent rating due to his eyes being "itchy and watery."


II.  Analysis


Bilateral Hearing Loss

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; the thresholds for at least three of the frequencies 
are greater than 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

As set forth above, the veteran seeks service connection for 
bilateral hearing loss.  The VA audiometric examination performed 
in April 2002 and a private audiometric examination performed in 
January 2004 reflect that the veteran has sustained bilateral 
hearing loss.  

Upon review of the veteran's audiometric examinations performed 
for induction and separation purposes from active service, the 
April 2002 VA examiner opined that the veteran's bilateral hearing 
loss was not related to active service.  At the time of the 
separation examination, none of the thresholds exceeded 40 
decibels in either ear.  In the right ear, none of the thresholds 
were greater than 26 decibels, and in the left ear only two of the 
thresholds were greater than 26 decibels.  Despite the VA 
examiner's conclusion, the examiner failed to acknowledge that the 
examination results could have been indicative of the onset of 
hearing loss.  The Board is aware that the veteran was never shown 
to have hearing loss as defined by 38 C.F.R. § 3.385, during 
service.  38 C.F.R. § 3.385, however, does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service.  The veteran may establish service connection if the 
record "include[s] evidence of exposure to disease or injury in 
service that would adversely affect the audiometry system and 
post-service test results meeting the criteria of 38 C.F.R. § 
3.385."  Hensley, 5 Vet. App. at 159.  

In this case, there is evidence of a worsening of the veteran's 
pure tone thresholds between his entry into service and his 
discharge from service; however, again, the thresholds do not 
constitute hearing loss under 38 C.F.R. § 3.385.  The Board notes, 
however, that the veteran served as a field wireman during service 
which included flying helicopters to install targets in the field.  
A fellow soldier submitted a lay statement that the veteran 
participated in "war games" which consisted of firing live 
ammunition, and he also participated in M-16 qualification 
training twice a year at a shooting range.  Consequently, the 
evidence of record shows that the veteran apparently entailed 
significant noise exposure during service, and there is no 
evidence of an intervening post-service cause that might have led 
to his current hearing loss.  Accordingly, and after resolving all 
doubt in the veteran's favor, the Board has determined that 
service connection is warranted for bilateral hearing loss.  


Keratitis Sicca

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."

Keratitis in chronic form is to be rated from 10 to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2003).

The Rating Schedule provides that where vision in one eye is 20/40 
(6/12) or better and 20/40 in the other eye (6/12), or better, a 
noncompensable evaluation is warranted.  Where vision in one eye 
is 20/50 and vision in the other eye is 20/40 or 20/50, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  For a rating for visual impairment, the best distant 
vision obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2003).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for bilateral keratitis sicca.  
The service-connected disability is currently rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6009 as 10 percent disabling which 
is the minimum rating for active pathology.  The 10 percent 
evaluation for active pathology is due to decreased tear 
production in each eye due to a history of having diesel fuel 
splashed in his face during active service.  

Keratitis is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.

The Board has, therefore, considered whether the veteran might be 
entitled to a higher rating evaluation under a diagnostic code for 
impairment of visual acuity.  For a rating for visual impairment, 
the best distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2003).
In this case, the veteran's best corrected visual acuity was 20/20 
in each eye.  Additionally, the VA examiner noted that the 
veteran's vision correct to normal levels with a negligible 
refraction.  As the best distance vision obtainable must be used 
as the basis of evaluation of visual acuity for rating purposes, 
and his corrected visual acuity does not meet or approximate the 
criteria for a compensable evaluation, the preponderance of the 
evidence precludes an evaluation under any diagnostic code based 
on visual acuity.

The record also establishes that there is no clinical evidence of 
visual field impairment.  The VA examiner noted that confrontation 
fields were full.  Automated threshold visual perimetry revealed 
bilateral field defects consistent with early open angle glaucoma, 
however, the examiner opined that the veteran's tentative 
diagnosis of open angle glaucoma was not affecting his visual 
acuity and had no relation to his active service.  Consequently, a 
higher evaluation is not warranted under any diagnostic code based 
on visual field impairment.

The evidence is devoid of any discussion of rest requirements or 
episodic incapacity, and, in fact, reflects that the veteran is in 
good health.  In fact, there is no indication in the evidence of 
record that the veteran has sought clinical treatment for this 
disorder prior to his April 2002 VA examination.  There is also no 
indication that the veteran's keratitis sicca causes pain.  
Accordingly, a higher rating would not be warranted on the basis 
of an unhealed eye injury.  See 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6009 (2003).

The Board has also considered alternative diagnostic codes that 
potentially relate to impairment of the eye.  The Board finds, 
however, that a rating in excess of 10 percent is not warranted 
under any alternative provision. 

The assignment of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's keratitis sicca 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the impairment 
resulting from the veteran's keratitis sicca is appropriately 
compensated by the currently assigned schedular rating.

Accordingly, the Board finds that the impairment resulting from 
the veteran's keratitis sicca is appropriately compensated by the 
currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the Board 
has concluded that a rating in excess of 10 percent is not 
warranted for the veteran's bilateral keratitis sicca.  
Accordingly, the benefit sought on appeal is denied.




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to a rating in excess of 10 percent for keratitis 
sicca of the eyes is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



